Citation Nr: 0904082	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  06-08 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The veteran had active service from September 1967 to August 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2005 by the 
Department of Veterans Affairs (VA) Little Rock, Arkansas, 
Regional Office (RO). 


FINDING OF FACT

The veteran's hearing loss was not manifested until many 
years after the veteran's service, and it is not causally 
related to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss have not been met.
38 U.S.C.A §§ 1101, 1110, 1112 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.

In October 2004, the agency of original jurisdiction (AOJ) 
provided the notice required by 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R.§  3.159(b) (2008). Specifically, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate the claims for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide. In 
addition, in December 2006 the veteran was provided with a 
notice of effective date and disability rating regulation 
pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Even though the claim was not thereafter 
readjudicated, the Board concludes herein that the 
preponderance of the evidence is against the veteran's claim 
for service connection, and as such any questions as to the 
appropriate disability evaluation and effective date to be 
assigned are rendered moot.  Id. The VA has also done 
everything reasonably possible to assist the veteran with 
respect to his claim for benefits, such as providing VA 
medical examination, obtaining medical records and medical 
opinions.  Consequently, the duty to notify and assist has 
been met.

Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  38 C.F.R §  3.303 (2008); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Service connection may also be granted for chronic disorders, 
such as sensorineural hearing loss, when manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309. 

Impaired hearing will be considered a disability for VA 
purposes when the auditory thresholds in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 
decibels or more; or when the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

In cases where the evidence shows that the veteran engaged in 
combat with the enemy, VA will accept satisfactory lay or 
other evidence of service incurrence if it is consistent with 
the circumstances, conditions or hardship of such service, 
notwithstanding the fact that there is no official record of 
such in-service incurrence; to that end, any reasonable doubt 
shall be resolved in favor of the veteran. 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2008).  This 
provision does not establish a presumption of service 
connection, but it eases the combat veteran's burden of 
demonstrating the occurrence of some in-service incident to 
which the current disability may be connected.  See Collette 
v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  There must be 
medical evidence of a current disability and a link between 
the current disability and in-service incurrence.

The veteran contends that his hearing loss results from noise 
exposure in service during the Vietnam War. The veteran was 
an infantry soldier with the 101st Airborne Division in South 
Vietnam.  During his time in Vietnam, the veteran claims he 
was exposed to "continual loud explosive noises... from gun 
fire close at hand, grenades, claymore mines, and other forms 
of artillery."  

In an incident that occurred in March 1968, the veteran 
claimed that his company was located in the city of Hue and 
engaged in combat with the enemy forces.  An artillery strike 
was performed in the region and the veteran was one of five 
surviving soldier; all of whom suffered significant hearing 
loss with "loud ringing and a bloody discharge from [their] 
ear canals that lasted for over one week."  See veteran's 
statement attached to Form 9, dated March 2006.

In May of 1968, the veteran reported having been wounded in 
the abdomen by a grenade during an ambush of his platoon.  
The veteran claimed that he complained of pain and ringing in 
his ears during treatment and was reportedly informed that it 
was due to a concussion post explosion.  Id. 

In August of the same year, the veteran states he 
continuously endured enemy attacked resulting in shooting and 
loud explosions from bullets, grenades and mines.  The 
veteran claims they were not supplied with any ear protection 
and resulted in painful concussions with ringing and bleeding 
in his ears.  Id.

The veteran was awarded numerous service medals including the 
National Defense Service Medal, Vietnam Service Medal, Combat 
Infantryman Badge, the Purple Heart, Bronze Stars, and Army 
Commendation Medals.  

While the veteran's service medical records do report on 
being treated for combat related injuries, it does not report 
any treatment or complaints pertaining to hearing loss.  The 
veteran's separation examination records, although undated, 
also do not report any bilateral hearing loss.  Moreover, a 
former serviceman who served with the 101st Airborne with the 
veteran, wrote a statement on behalf of the veteran 
supporting the veteran's account of military acoustic trauma.  
See letter from S. L. Scott, dated September 2005. 

The evidence indicates that the veteran has been diagnosed 
with sensorineural hearing loss, as defined by 38 C.F.R. § 
3.385, and the veteran's in-service exposure to acoustic 
trauma is conceded based on his experience and the nature of 
his in-services duties.  The Board finds that service 
connection is not warranted, however, because the evidence 
does not indicate that the veteran's hearing loss is related 
to the in-service noise exposure.  In addition, there is no 
evidence suggesting that bilateral hearing loss was diagnosed 
within a year of the veteran's separation from service.  

The veteran's service medical records do not report any 
treatment or complaints pertaining to hearing loss.  The 
Board notes the first recorded complaint of hearing loss was 
in the veteran's September 2004 claim.  The first recorded 
diagnosis of hearing loss was in a November 2004 VA medical 
examination report.  At this examination, a VA audiologist, 
based on a review of the evidence, opined that the veteran's 
"hearing loss in his right ear appears consistent with noise 
exposure."  The veteran denied any non-military noise 
exposure and normal thresholds bilaterally at separation, but 
the VA audiologist also opined that "given the normal 
hearing at separation... it is less likely than not that [the 
veteran's] hearing loss can be attributed to his military 
noise exposure."  See VA medical examination record, dated 
November 2004.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has determined that a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  See Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 
2000).  The first recorded diagnosis of hearing loss occurred 
in September 2004; thirty five years after the veteran left 
service.  Furthermore, the veteran has not submitted any 
competent medical evidence relating his hearing loss to 
service, and although he has reported that such a link 
exists, as a layperson, he is not competent to comment on the 
etiology of a medical disorder.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  

The Board is sympathetic to the veteran's cause and 
appreciates his honorable, highly decorated, military 
service.  However, in this case, even if the Board conceded 
in-service acoustic trauma, based on the normal hearing at 
separation, the length of time between separation and the 
initial manifestation of chronic hearing loss, and, 
significantly, the VA examiner's negative nexus opinion, the 
evidence for the veteran's claim is outweighed by the 
countervailing evidence.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


